Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a chamber lid having a front surface facing the support assembly, a first sensor on the front surface and a second sensor on the front surface, the first sensor positioned at a first distance from the central rotational axis, and the second sensor positioned at a second distance from the central rotational axis greater than the first distance; and a controller connected to the support assembly, the first sensor and the second sensor, the controller configured to determine if a substrate is within or outside of the substrate support region” as recited in claim 1, “the second distance greater than the first distance; and determining if a substrate is within the substrate support regions based on the first temperature profile and the second temperature profile” as recited in claims 13 and 20.
	Claims 2-12 and 14-19 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 13, and 20, the closest prior arts were Bode et al. (Pub No. US2021/0010138 A1), Griffin et al. (Pub No. US 2015/0376782 A1), Derckx et al. (Pub No. US 2018/0037986 A1), Paranjpe et al. (Pub No. US 2013/0065403 A1), Ravid et al. (Pub No. US 2016/0027675 A1), and Kwon (Pub No. US 2016/0351426 A1, hereinafter Kwon) and teach the limitations of claims 1, 13, and 20 except for “a chamber lid having a front surface facing the support assembly, a first sensor on the front surface and a second sensor on the front surface, the first sensor positioned at a first distance from the central rotational axis, and the second sensor positioned at a second distance from the central rotational axis greater than the first distance; and a controller connected to the support assembly, the first sensor and the second sensor, the controller configured to determine if a substrate is within or outside of the substrate support region” as recited in claim 1, “the second distance greater than the first distance; and determining if a substrate is within the substrate support regions based on the first temperature profile and the second temperature profile” as recited in claims 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML